
	

113 HRES 601 IH: Condemning the death sentence against Meriam Yahia Ibrahim Ishag, a Sudanese Christian woman accused of apostasy.
U.S. House of Representatives
2014-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 601
		IN THE HOUSE OF REPRESENTATIVES
		
			May 28, 2014
			Mr. Franks of Arizona (for himself, Mr. Wolf, Mrs. Walorski, Mr. Rothfus, Mr. Huelskamp, Mr. Gingrey of Georgia, Mr. Aderholt, Mr. Duncan of South Carolina, Mrs. Bachmann, Mrs. Hartzler, Mr. Cotton, and Mr. Bentivolio) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Condemning the death sentence against Meriam Yahia Ibrahim Ishag, a Sudanese Christian woman
			 accused of apostasy.
	
	
		Whereas, on May 15, 2014, a Sudanese court affirmed a sentence of death by hanging for 27-year-old
			 Meriam Yahia Ibrahim Ishag, a Christian woman accused of apostasy for
			 refusing to recant her Christian faith, and ordered her to receive 100
			 lashes for adultery because under Sudan’s Shari’ah law such
			 inter-religious marriages are illegal;
		Whereas Ibrahim is being held in the Omdurman Federal Women’s Prison with her 20-month-old son and
			 newborn daughter;
		Whereas the Department of State has designated Sudan as a Country of Particular Concern under the
			 International Religious Freedom Act of 1998 (Public Law 105–292) based on
			 the government’s systematic, ongoing, and egregious violations of
			 religious freedom since 1999;
		Whereas the Sudanese 1991 Criminal Code allows for death sentences for apostasy, stoning for
			 adultery, cross-amputations for theft, prison sentences for blasphemy, and
			 floggings for undefined acts of indecency;
		Whereas, according to the United States Commission on International Religious Freedom (USCIRF), the
			 Government of Sudan, led by President Omar Hassan al-Bashir, continues to
			 engage in systematic, ongoing, and egregious violations of religious
			 freedom or belief, imposes a restrictive interpretation of Shari’ah law on
			 Muslims and non-Muslims alike and, along with other National Congress
			 Party leaders, President al-Bashir has stated that Sudan’s new
			 constitution, when drafted, will be based on its interpretation of
			 Shari’ah;
		Whereas, according to USCIRF, since South Sudan’s independence from Sudan in 2011, the number and
			 severity of harsh Shari’ah-based judicial decisions in Sudan has
			 increased, including sentences of amputation for theft and sentences of
			 stoning for adultery;
		Whereas the United States Government has designated Sudan as a State Sponsor of Terrorism since
			 August 12, 1993, for repeatedly providing support for acts of
			 international terrorism;
		Whereas the Sudanese 2005 Interim Constitution states that [t]he State shall respect the religious
			 rights to (a) worship or assemble in connection with any religion or
			 belief;
		Whereas the International Covenant on Civil and Political Rights, which the Government of Sudan has
			 acceded, provides that everyone shall have the right to freedom of
			 thought, conscience, and religion. This right shall include freedom to
			 have or to adopt a religion or belief of his choice, and freedom, either
			 individually or in community with others, and in public or private, to
			 manifest his religion or belief in worship, observance, practice, and
			 teaching.;
		Whereas the Pew Research Center’s Forum on Religion & Public Life found that, as of 2011, 10 percent of the 198 countries surveyed had apostasy laws
			 which can, and have been, used to punish both Muslims and non-Muslims in
			 countries such as Afghanistan, Pakistan, Morocco, and Sudan; and
		Whereas people have the right to practice their faith without fear of death or persecution: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)condemns the charge of apostasy and adultery of Meriam Yahia Ibrahim Ishag and her sentence of 100
			 lashes and the death penalty;
			(2)calls for the immediate and unconditional release of Ibrahim, her 20-month-old son, and newborn
			 daughter;
			(3)urges the United States Department of State and the Department of Homeland Security to prioritize
			 granting Ibrahim asylum or refugee status as appropriate;
			(4)encourages efforts by the United States Government to support religious freedom within Sudan,
			 including by requiring, before normalizing relations or lifting sanctions
			 under the International Religious Freedom Act of 1998 (Public Law 105–292)
			 and the International Emergency Economic Powers Act (50 U.S.C. 1701 et
			 seq.), that the Government of Sudan abide by international standards of
			 freedom of religion or belief;
			(5)recognizes that every individual regardless of religion should have the opportunity to practice his
			 or her religion without fear of discrimination;
			(6)reaffirms the commitment of the United States Government to end religious discrimination and to
			 pursue policies that guarantee the basic human rights of all individuals
			 worldwide; and
			(7)encourages the Department of State and the United States Agency for International Development to
			 continue their support for initiatives worldwide that support religious
			 freedom.
			
